Citation Nr: 1043813	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2008, a statement of the 
case was issued in August 2008, and a substantive appeal was 
received in September 2008.

The Board notes that the Veteran was granted a temporary total 
rating for his PTSD from January 24, 2010, through March 31, 
2010, under 38 C.F.R. § 4.29.  The following decision addresses 
the rating to be assigned during the remainder of the period 
contemplated by this appeal. 


FINDING OF FACT

The Veteran's service-connected PTSD results in a disability 
picture which more nearly approximates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: panic attacks more than once a week; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran's service-connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 50 percent 
(but no higher) for the Veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2006 and February 2007.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  The RO provided the 
appellant with additional notice regarding disability ratings and 
effective dates in March 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2006 and February 2007.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence, as well as information 
regarding disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
provided the appellant with additional notice in May 2010.  His 
claim was readjudicated in September 2010 via a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
Nevertheless, the Board also notes that the United States Court 
of Appeals for the Federal Circuit recently vacated the holding 
of the Veteran's Court in Vazquez-Flores, which required the VA 
to notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, service personnel records, and VA 
treatment records are on file.  There is no indication of 
available, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his claim in 
June 2007 and June 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports are thorough and contain 
sufficient information to decide the issue on appeal.  Thus, the 
Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected PTSD warrants a higher disability rating.  This 
disability is currently rated as 30 percent disabling.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this regulatory provision: a 30 percent rating is assigned 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According 
to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Historically, service connection was granted for the 
Veteran's PTSD in a July 2007 rating decision and assigned a 30 
percent disability rating, effective June 27, 2006.  
Subsequently, an April 2010 rating decision granted a temporary 
total rating for the period from January 24, 2010 through March 
31, 2010, and continued the previous 30 percent rating from April 
1, 2010.  

VA treatment records reflect the Veteran's ongoing complaints of 
and treatment for his PTSD.  In December 2006, the Veteran 
underwent a VA mental health intake and assessment.  At this 
time, the Veteran reported the following reexperiencing symptoms: 
recurrent and intrusive distressing memories and dreams, acting 
or feeling as if the event were occurring, intense psychological 
distress from cues of the event, and physiological reaction from 
cues that resemble the event.  The Veteran reported that 
following avoidance symptoms: avoidance of thought and feelings, 
avoidance of places or people, inability to recall important 
aspects of the traumatic event, markedly diminished interest in 
significant activities, feeling of detachment or estrangement 
from others, restricted range of affect, and sense of a 
foreshortened future.  The Veteran reported that following 
arousal symptoms: difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilance, and 
exaggerated startle response.  The Veteran reported that he 
worked as a plumber for the past 36 years, but that he had been 
laid off of work the day before.  The Veteran's orientation and 
consciousness was described as alert and attentive.  His 
appearance and behavior was cooperative and reasonable.  His 
speech was of normal rate and rhythm.  His language was intact.  
The Veteran's mood was anxious.  His thought content was 
described as depersonalization.  The Veteran did not exhibit 
suicidal or violent ideation.  His insight was limited.  His 
judgment was good.  His overall memory was intact, but had 
impaired recent memory.  The Veteran's fund of knowledge was 
average.  The Veteran was diagnosed with PTSD and depression, not 
otherwise specified (NOS).  The Veteran was assigned a current 
GAF score of 48, and given a GAF score of 52 for the past year.

In February 2007, the Veteran underwent a Vet Center intake 
assessment.  At this time the Veteran was employed as a master 
plumber.  The Veteran reported being married to his first wife 
for approximately 15 years and to his second wife since 1985.  
The Veteran reported that his PTSD symptoms had become more 
pronounced since the death of his daughter and grandchildren.  
The Veteran denied experiencing delusions, disorganized thinking, 
or hallucinations.  The Veteran reported sleep disturbance, 
including: insomnia, restless sleep, interrupted sleep, and 
occasional nightmares about Vietnam.  He denied having suicidal 
thoughts or homicidal thoughts.  He reported feeling lonely and 
sad, with much depression.  He reported experiencing flashbacks 
about Vietnam, as well as intrusive thoughts.  He reported 
feeling anxiety much of the day, especially around anniversary 
dates.  The Veteran was diagnosed with PTSD, chronic, moderate.

The Veteran was afforded a VA examination in June 2007.  The 
examiner reviewed the claims file.  The Veteran reported that he 
had children from both marriages, and that he was in touch with 
all of his surviving children.  The Veteran reported that he 
returned to work about 4 months ago as a plumber, and that he 
works for the union and is often off of work for approximately 6 
months when things are slow.  The Veteran reported that he enjoys 
fishing and painting.  The Veteran reported that his brothers 
live out of the state, and he could not name any other close 
friends.  The Veteran reported hyperarousal, re-experiencing of 
traumatic events, and avoidance behaviors.  He complained of 
prolonged sleep latency and frequent wakening throughout the 
years, with recurring nightmares for many years, which currently 
occurred about 2 or 3 times per week.  He reported using 
medication to help him sleep.  He reported daytime intrusive 
memories, usually if they are triggered by something, such as the 
sound of helicopters or the sight of convoys.  He reported a 
tendency to daydream about the war, which became worse following 
the onset of the Iraq war.  The Veteran reported that his anxiety 
level had always been very high since his service.  He reported 
panic attacks since service.  He reported that he loses his 
temper frequently on the job.  The Veteran reported that his was 
known to have verbal arguments but has never had any domestic 
violence or legal problems due to his temper.  He reported that 
he has little patience and tries to avoid confrontation.  He also 
tries to avoid new reports regarding the ongoing war, war movies, 
crowded areas, and public places.  He reported avoiding hunting 
or shooting things.  He reported being suicidal off and on, and 
that it was the worst in the mid 1980s.  He denied any current 
plans of hurting himself.  He reported that he is isolated a lot.  
In general, the Veteran's energy level was good and interest and 
motivation levels for hobbies were good.  The Veteran had only 
intermittent difficulties with memory and concentration.  The 
Veteran felt dissociated.  He described feeling emotionally 
removed from his family and environment.  He denied auditory or 
visual hallucinations.  

The examiner stated that the Veteran was generally cooperative.  
The Veteran's affect was slightly restricted, and his mood was 
mildly depressed.  The Veteran had some difficulties with short-
term memory and concentration.  The examiner stated that the 
Veteran was able to maintain activities of daily living, 
including personal hygiene.  The Veteran's social functioning was 
impaired by his high level of anxiety and being isolative.  The 
examiner found the Veteran to be employable from a psychiatric 
standpoint.  The Veteran diagnosed the Veteran with PTSD, chronic 
and severe; depressive disorder, NOS; and alcohol abuse, now in 
remission.  The examiner assigned a GAF score of 58.  The 
examiner further stated that the Veteran should be expected to 
have occasional decrease in efficiency with intermittent periods 
of inability to perform occupational tasks due to PTSD and 
depressive signs and symptoms.  The examiner stated that the 
Veteran had generally satisfactory functioning, and the Veteran's 
mental disorder symptoms require continuous medication.

VA treatment records document that the Veteran was a patient in 
the PTSD residential treatment program during January 2010 
through March 2010.  The Veteran was diagnosed with PTSD and mild 
cognitive impairment.  The Veteran was assigned GAF scores of 45 
on admission and 50 on discharge.  A subsequent March 2010 VA 
mental health note shows that the Veteran reported that the PTSD 
program helped him recognize his distorted thinking, and that he 
had been able to utilize different coping strategies.  The 
Veteran reported some feelings of panic, but was working on 
managing them.  The Veteran reported that he continued to be 
involved in group therapy and does a guitar group.  The Veteran 
was described as attentive, oriented x3, and his grooming was 
appropriate.  His speech was of normal rate and rhythm, and 
language was intact.  His mood was anxious and affect was 
congruent with his mood.  The Veteran denied perceptual 
disturbances.  The Veteran also denied suicidal and homicidal 
ideation.  The Veteran was assigned a GAF score of 47.

The Veteran was afforded another VA examination in June 2010.  
During the examination, the Veteran reported experiencing 
symptoms of moderate flashbacks, anxiety attacks, and isolation 3 
to 4 times per week, and that they last for approximately 20 to 
30 minutes.  The Veteran reported experiencing nightmares.  The 
Veteran reported retiring in 2008, and did not report that his 
unemployment was due to the effects of the mental disorder.  The 
Veteran reported that he had a good and close family.  He 
reported being married for 22 years, and that he had a good 
relationship.  He also reported having good relationships with 
his children.  The Veteran reported that the degree and quality 
of his social relationships was good, but that he had lost a lot 
of friends during the last 6 months.  He reported that playing 
music, drawing, and art were his activities and leisure pursuits.  
The examiner stated that the Veteran's symptoms did not include 
impairment of thought process or communication; delusions; 
hallucinations; inappropriate behavior; suicidal thoughts or 
intent; homicidal thoughts or intent; memory loss or impairment; 
obsessive or ritualistic behavior that interfered with routine 
activities; irrelevant, illogical or obscure speech patterns; 
depression; anxiety; or impaired impulse control.  The examiner 
found the Veteran to be able to maintain minimal personal hygiene 
and other basic activities of daily living.  The examiner found 
the Veteran to have moderate panic attacks 3 to 4 times per week, 
which last 20 to 30 minutes and cause the Veteran to be 
withdrawn.  The examiner found the Veteran to have mild sleep 
impairment 3 to 4 times per week, which results in fatigue.  With 
regard to the effects of the PTSD on occupational and social 
functioning, the examiner stated that the Veteran had been able 
to function in work until his retirement in 2008, had maintained 
a 22 year marriage, and a good- close relationship with friends 
and family, in spite of his PTSD symptoms.  The examiner found 
that the Veteran's PTSD symptoms required continuous medication, 
but were not severe enough to interfere with occupational and 
social functioning.  The examiner also stated that the Veteran 
had better control of his symptoms with his current treatment.  
The examiner diagnosed the Veteran with PTSD with anxiety 
attacks, and assigned a GAF score of 70.

A subsequent June 2010 VA mental health note assigned the Veteran 
with a GAF score of 49.  At this time, the Veteran reported PTSD 
symptoms, including: avoidance, hypervigiliance, isolation, 
anxiety, anger, relationship problems, intrusive thoughts/dreams, 
sleep disturbance, and depression.  The Veteran was described as 
attentive, oriented x3, and his grooming was appropriate.  The 
Veteran's speech was normal rate/rhythm and his language was 
intact.  His mood was anxious and affect was congruent with his 
mood.  The Veteran denied perceptual disturbances.  His thought 
processes were normal, coherent, and with no unusual thought 
content.  The Veteran denied any current suicidal or homicidal 
ideation.  The Veteran was found to have significant difficulties 
in the following areas: social, occupational, and family.  A July 
2010 VA mental health note also documented that the Veteran had 
social, occupational, and family difficulties, which was 
described as significant.

In this case, the Board notes that the evidence is not entirely 
clear.  In this regard, the evidence shows that the Veteran 
exhibits symptoms listed under the criteria for a 30 percent as 
well as a 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  For example, the Veteran's symptoms listed under the 
criteria for a 30 percent rating include: occupational and social 
impairment with occasional decrease in work efficiency (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  The Veteran's symptoms listed under the criteria 
for a 50 percent rating include some evidence of a flattened 
affect, panic attacks more than once a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

The Board also recognizes that the Veteran has received a wide 
range of GAF scores.  The Veteran was assigned a GAF score of 58 
during his June 2007 VA examination, which is indicative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  In addition, the Veteran was 
assigned a GAF score of 70 during his June 2010 VA examination, 
which is indicative of some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  However, VA treatment 
records document that the Veteran has also received GAF scores of 
48, 47, and 49, in December 2006, March 2010, and June 2010, 
respectively.  These scores indicate serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Nevertheless, the Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of the 
appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's classification 
of the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).

Again, the evidence does not clearly paint a disability picture 
contemplated by the types of PTSD symptoms listed for the next 
higher rating of 50 percent.  However, as noted above there are 
several PTSD symptoms demonstrated, at least on occasion, which 
are listed among the criteria for a 50 percent rating.  Applying 
the doctrine of reasonable doubt and the provisions of 38 C.F.R. 
§ 4.7, the Board finds that the disability picture arguably more 
nearly approximates the criteria for a 50 percent rating.  
Moreover, again resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the 50 percent rating should be 
effective from the date of service connection; that is, from June 
27, 2006.  Fenderson. 

However, the Board also finds that the clear preponderance of the 
evidence is against entitlement to a rating in excess of 50 
percent at any time during the appeal period (except for the 
period already assigned a temporary total rating).

To be assigned a rating in excess of 50 percent, the Veteran must 
suffer from occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  A 
higher rating is also warranted when the Veteran suffers from 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The preponderance of the evidence is against a finding of 
occupational and social impairment with deficiencies in most 
areas so to warrant a disability rating of 70 percent or 100 
percent.  Although the Veteran attempted to show that he 
exhibited some of the symptoms outlined under the 70 percent 
criteria, such as: suicidal ideation and difficulty in adapting 
to stressful circumstances, the overall objective medical 
evidence of record showed that the Veteran did not exhibit 
deficiencies in most areas outlined as samples of the types of 
symptoms which would warrant a 70 percent rating.  The Board 
notes there is no persuasive evidence of obsessional rituals 
which interfere with routine activities.  There is no showing 
that the Veteran's speech is intermittently illogical, obscure or 
irrelevant.  It does not appear that he suffers near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  There is also no 
persuasive evidence of spatial disorientation, or neglect of 
personal appearance and hygiene.

Although the evidence shows that the Veteran has had suicidal 
ideation in the past, he denied any current suicidal ideation.  
Further, his PTSD does not affect his ability to function 
independently.  As noted in the medical evidence, the Veteran has 
been married for over 20 years, is able to maintain his 
relationship with his wife and children, is able to perform basic 
activities of daily living, and worked as a plumber for many 
years prior to his retirement.  Moreover, the medical evidence 
does not show that the Veteran's speech was illogical, obscure or 
irrelevant.  He was always alert and oriented to place and 
person.  There is no evidence of persistent delusions or 
hallucinations to warrant a higher rating.  Thus, again, the 
objective characteristics described do not meet the criteria for 
a 70 percent or 100 percent disability rating.

The Board ultimately finds that the Veteran's PTSD symptoms do 
not result in a disability picture which more nearly approximates 
the criteria for a rating in excess of 50 percent under 
Diagnostic Code 9411.  

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  However, the Veteran reported 
retiring in 2008, and did not report that his unemployment was 
due to his PTSD.

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
9411.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating in excess of 50 percent.


ORDER

Entitlement to a 50 percent disabling rating (but no higher) is 
warranted for PTSD, effective from June 27, 2006.  To this 
extent, the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


